Case 1:20-cv-04989-FB-SJB Document 14 Filed 01/21/21 Page 1 of 1 PageID #: 172




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
- - -- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
GOVERNMENT EMPLOYEES INSURANCE
COMPANY, et al.,                                                                      Docket No.:
                                                                                      1:20-cv-04989-FB-SJB
                                                 Plaintiffs,

                -against-                                                             STIPULATION TO EXTEND
                                                                                      TIME TO RESPOND TO
                                                                                      COMPLAINT
BLISS DRUGS, INC., et al.,

                                                 Defendants.
-- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

       IT IS HEREBY STIPULATED AND AGREED by and between the undersigned
attorneys that:

          1.        Defendants Bliss Drugs, Inc. and Inna Iskhakova (“GTPC Defendants”) time to
                    Answer or otherwise move with respect to the Complaint is hereby extended up to
                    and including February 26, 2021.

          2.        GTPC Defendants waive all defenses and objections as to service of the Summons
                    and Complaint.

          3.        Facsimile signatures shall be deemed originals for the purposes of this Stipulation
                    and this Stipulation may be executed in separate counterparts.

Dated: Brooklyn, New York
       January 21, 2021


 By:_____________________________                                  By:___ColleenO’Neil_________
     Nicholas Bowers, Esq.
                                                                       Colleen O’Neil, Esq.
     Gary Tsirelman, P.C.
                                                                       Rivkin Radler LLP
     Attorneys for Defendants Named Herein
                                                                       Attorneys for Plaintiffs
     129 Livingston Street, 2nd Floor
                                                                       926 RXR Plaza
     Brooklyn, New York 11201
                                                                       Uniondale, New York 11556


                                                                   .
